 



Exhibit 10.2
PURCHASE AGREEMENT
(Rocky Road Power)
By and Among
NRG ROCKY ROAD LLC,
as Seller,
NRG ENERGY, INC.,
TERMO SANTANDER HOLDING, L.L.C.
as Buyer
and
DYNEGY INC.
December 27, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
SECTION 1.
  SALE AND PURCHASE OF THE INTERESTS   1
1.1
  Agreement of the Seller   1
1.2
  Agreement of the Buyer   1
 
       
SECTION 2.
  THE CLOSING   2
2.1
  Time and Place   2
2.2
  Purchase Price   2
2.3
  Actions Taken at the Closing by the Seller   2
2.4
  Actions Taken at the Closing by the Buyer   3
2.5
  Allocation of Purchase Price   3
 
       
SECTION 3.
  REPRESENTATIONS AND WARRANTIES OF THE SELLER AND NRG   4
3.1
  Ownership of Membership Interests   4
3.2
  Authority   4
3.3
  Organization, Standing and Power   4
3.4
  Consents and Approvals; No Conflict   5
3.5
  Brokerage or Finder’s Fees   5
3.6
  Compliance with Laws   5
3.7
  Compliance with Orders   5
3.8
  Litigation   6
3.9
  No Contracts   6
 
       
SECTION 4.
  REPRESENTATIONS AND WARRANTIES OF BUYER AND DYNEGY   6
4.1
  Organization, Standing and Power   6
4.2
  Authority   6
4.3
  Consents and Approvals; No Conflict   6
4.4
  Availability of Funds   7
4.5
  Brokerage or Finder’s Fees   7
 
       
SECTION 5.
  ADDITIONAL AGREEMENTS   7
5.1
  Required Approvals   7
5.2
  Notification   8
5.3
  Further Assurances; Cooperation in Transition   8
5.4
  Tax Matters   8
5.5
  Commercially Reasonable Efforts; No Inconsistent Action   9
5.6
  Certain Conduct Pending Closing   9
 
       
SECTION 6.
  CONDITIONS TO CLOSING   9
6.1
  Conditions Precedent to each Party’s Obligation to Close   9
6.2
  Conditions Precedent to Buyer’s Obligation to Close   10
6.3
  Conditions Precedent to Seller’s Obligation to Close   10

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
SECTION 7.
  TERMINATION   11
7.1
  Termination   11
7.2
  Effect of Termination   12
 
       
SECTION 8.
  INDEMNIFICATION   12
8.1
  The Seller’s Indemnification Obligations   12
8.2
  The Buyer’s Indemnification Obligations   13
8.3
  Environmental Indemnification   13
8.4
  Tax Liability   14
8.5
  Survival Periods   14
8.6
  Limitations on Liability   14
8.7
  Procedure for Indemnification Claims   15
 
       
SECTION 9.
  MISCELLANEOUS   17
9.1
  Costs and Expenses   17
9.2
  Entire Agreement; Amendment; Waiver   18
9.3
  Descriptive Headings   18
9.4
  Counterparts   18
9.5
  Confidentiality   18
9.6
  Notices   18
9.7
  Successors and Assigns   19
9.8
  Governing Law   19
9.9
  Agreement Construction; Waiver   19
9.10
  Assignment   19
9.11
  Severability   19
9.12
  Electronic Signatures   20

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
EXHIBITS:
   
 
   
Exhibit A
  Certain Definitions
Exhibit B
  Assignment of Membership Interests
Exhibit C
  Mutual Release and Waiver of Claims
 
   
SCHEDULES:
   
 
   
Schedule 3.4(a)
  Consents — Seller
Schedule 3.4(b)
  Approvals — Seller
Schedule 3.6
  Compliance with Laws
Schedule 3.7
  Compliance with Orders
Schedule 3.8
  Litigation
Schedule 4.3(a)
  Consents — Buyer
Schedule 4.3(b)
  Approvals — Buyer
Schedule 6.1(a)
  Closing Conditions — Approval, Consents and Releases

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
(ROCKY ROAD POWER)
     THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of the 27th day of December, 2005 (the “Effective Date”), by and
among Termo Santander Holding, L.L.C., a Delaware limited liability company
(“Buyer”), Dynegy Inc., an Illinois corporation (“Dynegy”), NRG Rocky Road LLC,
a Delaware limited liability company (“Seller”), and NRG Energy, Inc., a
Delaware corporation (“NRG”). Buyer, Dynegy, Seller and NRG may be referred to
herein, collectively, as the “Parties,” and, individually, as a “Party.”
RECITALS
     WHEREAS, the Buyer and Seller each own 50% of the issued and outstanding
Membership Interests of Rocky Road Power, LLC, a Delaware limited liability
company (“RRP”), and Termo Santander (Alpha) Holding, LLC, a Delaware limited
liability company (“Termo Alpha”);
     WHEREAS, RRP owns an electric generating facility located in East Dundee,
Illinois (the “Facility”);
     WHEREAS, the Seller desires to sell, and the Buyer desires to purchase,
Seller’s 50% Membership Interest in each of RRP and Termo Alpha (such membership
interests shall be referred to herein as the “Membership Interests”), subject to
the terms and conditions hereof; and
     WHEREAS, capitalized terms not otherwise defined herein shall have the
meaning set forth in Exhibit A attached hereto.
     NOW, THEREFORE, in consideration of the premises and of the
representations, warranties, covenants, agreements and undertakings hereafter
made, the Parties hereto have agreed as follows:
SECTION 1. SALE AND PURCHASE OF THE INTERESTS
     1.1 Agreement of the Seller. The Seller, in reliance upon the
representations, warranties, covenants and agreements of the Buyer set forth
herein and in consideration for the payment of the Purchase Price, hereby agrees
to sell, transfer, assign and deliver the Membership Interests to the Buyer at
the Closing, free and clear of all Encumbrances, upon and subject to the terms,
conditions and provisions of this Agreement.
     1.2 Agreement of the Buyer. The Buyer, in reliance upon the
representations, warranties, covenants and agreements of the Seller set forth
herein, and upon and subject to the terms, conditions and provisions of this
Agreement, hereby agrees to purchase the Membership Interests at the Closing for
the Purchase Price.

 



--------------------------------------------------------------------------------



 



SECTION 2. THE CLOSING
     2.1 Time and Place. The Closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place contemporaneously with the closing of
the transaction contemplated by the West Coast Power Purchase Agreement at the
offices of Locke Liddell & Sapp LLP in Houston, Texas on (i) the last business
day of the month in which all conditions to the Closing are satisfied (or, with
respect to any condition not satisfied, waived) in accordance with this
Agreement, or (ii) at such other date, time, means and/or place as the Parties
may agree in writing.
     2.2 Purchase Price. The aggregate purchase price for the Membership
Interests (the “Purchase Price”) shall equal the sum of FORTY FIVE MILLION
DOLLARS ($45,000,000). At the Closing, the Buyer, unless otherwise agreed in
writing by Buyer and Seller, shall pay to the Seller the Purchase Price by wire
transfer of immediately available funds to an account designated by the Seller
no later than two (2) business days prior to the Closing.
     2.3 Actions Taken at the Closing by the Seller. At the Closing, the Seller
and NRG shall take the following actions:
     (a) Assignment of Membership Interests. The Seller shall execute and
deliver to the Buyer an Assignment of Membership Interests, substantially in the
form attached hereto as Exhibit B.
     (b) Good Standing Certificates. The Seller shall deliver to the Buyer
certificates of good standing and existence with respect to each of the Seller
and NRG.
     (c) Corporate Resolutions. The Seller shall deliver to the Buyer corporate
resolutions of NRG, reasonably acceptable in form and substance to the Buyer,
authorizing the execution and delivery of this Agreement by NRG and Seller and
the taking of all actions contemplated hereby.
     (d) Consents. The Seller shall receive and deliver to the Buyer the
consents set forth on Schedule 3.4(b) and the regulatory approvals set forth on
Schedule 6.1(a).
     (e) Closing Certificate. The Seller shall execute and deliver to the Buyer
the certificate required by Section 6.2(c).
     (f) Certificate of Non-Foreign Status. Seller shall deliver to Buyer a
certificate of non-foreign status dated as of the Closing Date, sworn under
penalty of perjury and in form and substance required under Treasury Regulations
issued pursuant to Section 1445 of the Internal Revenue Code of 1986, as amended
(the “Code”), that Seller is not a “foreign person” as defined in Section 1445
of the Code.
     (g) Mutual Release and Waiver of Claims. NRG and Seller shall execute and
deliver to Dynegy the Mutual Release and Waiver of Claims, in substantially the
form attached hereto as Exhibit C.

2



--------------------------------------------------------------------------------



 



     (h) Additional Documents. The Seller shall deliver to the Buyer such other
certificates, instruments and documents that the Buyer may reasonably request.
     2.4 Actions Taken at the Closing by the Buyer. At the Closing, the Buyer
and Dynegy shall take the following actions:
     (a) Assignment of Membership Interests. The Buyer shall execute and deliver
to the Seller an Assignment of Membership Interests, substantially in the form
attached hereto as Exhibit B.
     (b) Good Standing Certificates. The Buyer shall deliver to the Seller a
certificate of good standing and existence with respect to the Buyer and Dynegy.
     (c) Corporate Resolutions. The Buyer shall deliver to the Seller corporate
resolutions of Dynegy, reasonably acceptable in form and substance to the
Seller, authorizing the execution and delivery of this Agreement by Dynegy and
Buyer and the taking of all actions contemplated hereby.
     (d) Payment of Purchase Price. The Buyer shall pay the Purchase Price to
the Seller pursuant to Section 2.2.
     (e) Consents. The Buyer shall receive and deliver to the Seller the
consents set forth on Schedule 4.3(b) and the regulatory approvals set forth on
Schedule 6.1(a).
     (f) Closing Certificate. The Buyer shall execute and deliver to the Seller
the certificate required by Section 6.3(c).
     (g) Mutual Release and Waiver of Claims. Dynegy shall, and shall cause
Buyer, RRP and Termo Alpha to, execute and deliver to NRG and Seller the Mutual
Release and Waiver of Claims, in substantially the form attached hereto as
Exhibit C.
     (h) Additional Documents. The Buyer shall deliver to the Seller such other
certificates, instruments and documents that the Seller may reasonably request.
     2.5 Allocation of Purchase Price.
     (a) The Buyer and the Seller agree that in accordance with Revenue Ruling
99-6, 1999-1 CB 432, the purchase of the Membership Interests shall be treated
as a purchase by Buyer of an undivided 50% interest in each of the assets of RRP
and Termo Alpha. Buyer will determine a Purchase Price and a final allocation of
that price among the assets of RRP and Termo Alpha pursuant to Section 1060 of
the Internal Revenue Code of 1986, as amended, and related Treasury Regulations
(the “Final Allocation”). Buyer shall provide such final allocation in writing
to Seller within 30 days after the Closing Date. The Seller shall, in good
faith, have the right to object to the Final Allocation and any such objection
shall be delivered to the Buyer in writing no more than 30 days after the Final
Allocation is delivered to the Seller. If the Seller objects, the Seller and the
Buyer shall negotiate in good faith to resolve the objection. If the Seller and
the Buyer cannot resolve such objection within 30 days, the objection shall be

3



--------------------------------------------------------------------------------



 



referred to Deloitte & Touche LLP (or if such firm is unwilling or unable to
serve, another nationally recognized accounting firm mutually agreed on by the
Buyer and the Seller for prompt resolution.) The decision of such accounting
firm shall be binding on the Buyer and the Seller. The Final Allocation shall be
amended to reflect the decision of such accounting firm or the results of any
such negotiations. The cost and fees incurred from the services provided by such
accounting firm will be split equally between Buyer and Seller.
     (b) The Seller and the Buyer (i) shall be bound by the Final Allocation for
purposes of determining any and all consequences with respect to federal, state
and local taxes of the transactions contemplated herein (ii) shall prepare and
file all tax returns to be filed with any taxing authority in a manner
consistent with the Final Allocation and (iii) shall take no position
inconsistent with the Final Allocation in any tax return, in any discussion with
or proceeding before any taxing authority, or otherwise. In the event that the
Final Allocation is disputed by any taxing authority and in the event that the
applicable statute of limitations has not expired with respect to either the
Seller or the Buyer, the Party receiving notice of such dispute shall promptly
notify and consult with the other Party hereto concerning resolution of such
dispute, and no such dispute shall be finally settled or compromised without the
mutual consent of the Seller and the Buyer, which consent shall not be
unreasonably withheld.
SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE SELLER AND NRG
     Except as set forth in the Disclosure Schedules referenced herein and
attached hereto, Seller and NRG, jointly and severally, represent and warrant to
the Buyer that as of the date hereof:
     3.1 Ownership of Membership Interests. The Seller is the legal and
beneficial owner of the Membership Interests and holds those interests free and
clear of any and all Encumbrances whatsoever, other than those arising under
this Agreement or those listed on Schedule 3.1. Upon transfer of the Membership
Interests to the Buyer, title to the Membership Interests will be vested in the
Buyer free and clear of any and all Encumbrances other than limitations imposed
by federal and state securities laws on the transfer of Membership Interests.
The Membership Interests are not subject to any agreement with respect to the
voting thereof, nor has the Seller granted any proxy or option that is presently
in existence with respect to the Membership Interests.
     3.2 Authority. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary actions on the part of the Seller and NRG, and this
Agreement is a legal, valid and binding obligation of the Seller and NRG,
enforceable in accordance with its terms, except only as such enforcement may be
limited by bankruptcy, insolvency and other laws relating to protection from
creditors or general equitable principles.
     3.3 Organization, Standing and Power. The Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has all requisite corporate power and authority to
own, lease and operate its properties and to

4



--------------------------------------------------------------------------------



 



conduct the business presently conducted by the Seller. NRG is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to own,
lease and operate its properties and to conduct the business presently conducted
by NRG.
     3.4 Consents and Approvals; No Conflict.
     (a) Except as set forth on Schedule 3.4(a), the execution and delivery of
this Agreement by the Seller and NRG does not, and the consummation by the
Seller of the transactions contemplated hereby will not, (i) conflict with or
result in a breach of or a default under, or result in an occurrence which with
the lapse of time could result in a default under, or give rise to any right of
termination, cancellation, acceleration or other right with respect to, or any
lien, claim, charge, restriction or encumbrance under, any of the terms,
conditions or provisions of any note, debenture, bond, mortgage or indenture, or
any Contract to which the Seller or NRG is a party or by which any of their
respective properties or assets are bound, (ii) conflict with or violate any
provisions of the charter documents of the Seller or NRG.
     (b) Except as described on Schedule 3.4(b), (i) the execution and delivery
of this Agreement by the Seller and NRG does not, and the consummation by the
Seller of the transactions contemplated hereby will not, violate any statute or
any order, rule or regulation of any Governmental Authority having jurisdiction
over the Seller or NRG or any of their respective properties, and (ii) no
consent or approval by, or registration, qualification or filing with or notice
to, any Governmental Authority is required to be obtained or made by the Seller
or NRG in connection with the execution and delivery by the Seller and NRG of
this Agreement or for the consummation by the Seller of the transactions
contemplated hereby, except for consents, approvals, registrations,
qualifications, filings or notices pursuant to applicable Environmental Laws or
where the violation or the failure to obtain any such consent, approval,
registration, qualification, filing or notice would not result in a Material
Adverse Effect.
     3.5 Brokerage or Finder’s Fees. Neither the Seller nor any of its
Affiliates, officers, directors or employees has employed any broker or finder
or incurred any liability for any brokerage fees, commissions or finder’s fees
in connection with the transactions contemplated herein.
     3.6 Compliance with Laws. Except as set forth on Schedule 3.6, Seller and
its Affiliates have complied in all respects with all Laws (other than
Environmental Laws) applicable to Seller’s ownership of the Membership
Interests, except to the extent such failure to comply would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
     3.7 Compliance with Orders. Except as set forth in Schedule 3.7 hereto,
Seller has not received written notice of, and has no Knowledge of, any
material, uncured default under any order, writ, judgment, award, injunction or
decree of any Governmental Authority applicable to the Seller, RRP or Termo
Alpha.

5



--------------------------------------------------------------------------------



 



     3.8 Litigation. Except as set forth on the attached Schedule 3.8, to the
Knowledge of Seller or NRG, there are no actions, suits or proceedings pending
or threatened against RRP or Termo Alpha. Except as set forth on the attached
Schedule 3.8, to the Knowledge of Seller or NRG, there are no orders or
judgments to which RRP or Termo Alpha is subject or the Facility is bound.
     3.9 No Contracts. None of Seller or any of its Affiliates or any of their
respective officers, employees or representatives have entered into any Contract
by or on behalf of (in any capacity) RRP or Termo Alpha, or to which any of the
respective properties or assets of RRP or Termo Alpha are bound.
SECTION 4. REPRESENTATIONS AND WARRANTIES OF BUYER AND DYNEGY
     Except as set forth in the Disclosure Schedules references herein and
attached hereto, Buyer and Dynegy, jointly and severally, represent and warrant
to the Seller that as of the date hereof:
     4.1 Organization, Standing and Power. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and to conduct the business presently conducted by it.
Dynegy is a corporation duly organized, validly existing and in good standing
under the laws of the State of Illinois and has all requisite corporate power
and authority to own, lease and operate its properties and to conduct the
business presently conducted by it.
     4.2 Authority. The execution and delivery by the Buyer and Dynegy of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of the
Buyer and Dynegy, and this Agreement is a valid and binding obligation of the
Buyer and Dynegy enforceable in accordance with its terms, except only as such
enforcement may be limited by bankruptcy, insolvency and other laws relating to
protection from creditors or general equitable principles.
     4.3 Consents and Approvals; No Conflict.
     (a) Except as set forth on Schedule 4.3(a), the execution and delivery of
this Agreement by the Buyer and Dynegy does not, and the consummation by the
Buyer of the transactions contemplated hereby will not, (i) conflict with or
result in a material breach of or a default under, or result in an occurrence
which with the lapse of time could result in a material breach of or default
under, or give rise to any right of termination, cancellation, acceleration or
other right with respect to, or any lien, claim, charge, restriction or
encumbrance under, any of the terms, conditions or provisions of any note,
debenture, bond, mortgage or indenture, or any Contract to which the Buyer,
Dynegy, RRP or Termo Alpha is a party or by which any of their respective
properties or assets are bound, (ii) conflict with or violate any provisions of
the charter documents of the Buyer, Dynegy, RRP or Termo Alpha.
     (b) Except as described on Schedule 4.3(b), (i) the execution and delivery
of this Agreement by the Buyer and Dynegy does not, and the consummation by the
Buyer

6



--------------------------------------------------------------------------------



 



of the transactions contemplated hereby will not, violate any statute or any
order, rule or regulation of any Governmental Authority having jurisdiction over
the Buyer, Dynegy, RRP or Termo Alpha or any of their respective properties, and
(ii) no consent or approval by, or registration, qualification or filing with,
or notice to any Governmental Authority (including without limitation any
consent, approval, registration, qualification, filing or notice pursuant to
applicable Environmental Laws) is required to be obtained or made by the Buyer,
Dynegy, RRP or Termo Alpha in connection with the execution and delivery by the
Buyer and Dynegy of this Agreement or for the consummation by the Buyer of the
transactions contemplated hereby, except where the violation or the failure to
obtain such consent, approval, registration, qualification, filing or notice
would not result in a Material Adverse Effect.
     4.4 Availability of Funds. Buyer has (or at Closing will have) cash
available which is sufficient to enable it to consummate the transactions
contemplated by this Agreement.
     4.5 Brokerage or Finder’s Fees. Neither the Buyer nor any of its
Affiliates, officers, directors or employees has employed any broker or finder
or incurred any liability for any brokerage fees, commissions or finder’s fees
in connection with the transactions contemplated herein.
SECTION 5. ADDITIONAL AGREEMENTS
     5.1 Required Approvals.
     (a) The Parties shall file as promptly as practicable, but no later than
twenty (20) business days following execution of this Agreement, an application
of FERC under Section 203 of the Federal Power Act requesting approval for the
transactions contemplated by this Agreement. Buyer and NRG acknowledge and agree
that the aforementioned application with FERC with respect to the transaction
contemplated by this Agreement will include an application under Section 203 of
the Federal Power Act requesting approval to merge Termo Alpha into RRP after
the Closing (and Seller and Dynegy hereby agree not to effectuate such merger
prior to the Closing). The Parties shall use commercially reasonable efforts to
secure the FERC approval for this application at the earliest possible date
after the date of filing. Buyer shall have primary responsibility for the
preparation and filing of the application described herein, subject to the
review and approval provisions provided in Section 5.1(c) below.
     (b) With respect to all other approvals and consents, Buyer shall have
primary responsibility and shall use commercially reasonable efforts to prepare
and file as soon as practicable, subject to the review and approval provisions
provided in Section 5.1(c) below, all necessary documentation, to effect all
necessary applications, notices, petitions, filings and other documents, and to
obtain all necessary consents, approvals, releases, Permits and authorizations
of all applicable Governmental Authorities or other Persons (including but not
limited to those set forth on Schedule 4.3(a) and Schedule 4.3(b)) necessary or
advisable in connection with the consummation of the transactions contemplated
by this Agreement. Seller shall cooperate with Buyer in such

7



--------------------------------------------------------------------------------



 



process and shall make joint applications, notices, petitions and filings with
respect to such matters as required.
     (c) Each Party shall have the right to review and approve in advance any
and all necessary applications, notices, petitions, filings or other documents
made or prepared in connection with the transactions contemplated by this
Agreement, such approval not to be unreasonably withheld. All costs and expenses
of the approvals and consents contemplated by this Section 5.1 (other than costs
and expenses associated with Seller’s review of the same) shall be borne solely
by the Buyer.
     5.2 Notification. Between the date of this Agreement and the Closing, Buyer
shall give prompt notice to Seller, and Seller shall give prompt notice to
Buyer, of (i) the occurrence, or non-occurrence, of any event the occurrence, or
non-occurrence, of which would be reasonably likely to cause (x) any
representation or warranty of such Party contained in this Agreement to be
untrue or inaccurate or (y) any covenant, condition or agreement of such Party
contained in this Agreement not to be complied with or satisfied; or (ii) the
failure by it to comply with or satisfy in any material respect any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement; provided, however, that the delivery of any notice pursuant to this
Section 5.2 shall not have any effect for the purpose of determining the
satisfaction of the conditions set forth in this Agreement or otherwise limit or
affect the remedies available hereunder to any Party.
     5.3 Further Assurances; Cooperation in Transition. Upon the request of any
Party, each Party will promptly execute and deliver such further instruments and
documents as may be reasonably requested by a Party hereto in order to more
fully effectuate, in the manner contemplated by this Agreement, the transactions
described in this Agreement. In addition, Seller and NRG will reasonably
cooperate with Buyer and Dynegy for a period of 60 days following the Closing,
at the request of and at no additional cost to Buyer or Dynegy (other than the
obligation to reimburse Seller and NRG for reasonable out-of-pocket expenses
incurred in connection with any such request), in the transition of the business
and operations of RRP and Termo Alpha to the sole control of Buyer, including
the provision of information and making available appropriate personnel of
Seller and/or NRG as may be reasonably requested by Buyer in connection
therewith.
     5.4 Tax Matters. The Buyer shall prepare or have prepared and file all Tax
Returns required to be filed by RRP and Termo Alpha for all Tax periods ending
on or after Closing. The Buyer shall cause RRP and Termo Alpha, respectively, to
report any income, gain, loss, deduction and expenses of RRP and Termo Alpha, as
the case may be, utilizing the interim closing the books method with the closing
period ending on the date of Closing and such allocations of income, gain, loss,
deduction and expenses shall be made to the Buyer and Seller in accordance with
the organizational documents of RRP and Termo Alpha, respectively. The Buyer
shall deliver to Seller drafts of all Tax Returns (including underlying work
papers) for any tax period that includes any period prior to Closing at least
30 days before the date that the Buyer intends to file any such Tax Returns for
RRP or Termo Alpha. The Seller shall make any comments to such Tax Returns
within 15 days after receipt of same or shall be deemed to have accepted such
Tax Return as prepared by the Buyer. The Buyer shall make any changes to such
Tax Returns reasonably requested by the Seller. The Buyer and the Seller shall
each provide the

8



--------------------------------------------------------------------------------



 



other with all information reasonably necessary to prepare any applicable Tax
Return. Notwithstanding anything in this Agreement to the contrary, Buyer shall
timely pay any sales, transfer, stamp or similar tax, charge or assessments that
may be due with respect to the transfer of the Membership Interests as
contemplated by this Agreement but in no event shall Buyer be responsible for
any income tax or assessment due by Seller and Buyer shall timely file any tax
returns associated with such taxes, charges or assessments with the appropriate
taxing authority.
     5.5 Commercially Reasonable Efforts; No Inconsistent Action. Upon the terms
and subject to the conditions set forth in this Agreement, each of the Parties
agrees to use commercially reasonable efforts, unless a different standard of
conduct is expressly provided in this Agreement with respect to any action or
matter, to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement,
including taking all acts necessary to cause the conditions to Closing to be
satisfied as promptly as practicable. No Party will take any action inconsistent
with its obligations under this Agreement or that could hinder or delay the
consummation of the transactions contemplated by this Agreement, except that
nothing in this Section 5.5 shall limit the rights of either Party to terminate
this Agreement if permitted under Section 7.
     5.6 Certain Conduct Pending Closing. The parties hereby acknowledge and
agree that:
     (a) RRP shall make a distribution to its members in the aggregate amount of
$4,480,000 for the month of December 2005, and Termo Alpha shall make a
distribution to its members in the aggregate amount of $812,000 for the month of
December 2005. Neither RRP or Termo Alpha will make any distributions of any
kind from and after December 31, 2005, and continuing until the earlier of
(i) the termination of this Agreement, if any, pursuant to Section 7 hereof, or
(ii) the day immediately following the Closing Date.
     (b) From and after the date hereof, none of Seller or any of its Affiliates
or any of their respective officers, employees or representatives will enter
into any Contract by or on behalf of (in any capacity) RRP or Termo Alpha, or to
which any of the respective properties or assets of RRP or Termo Alpha are
bound.
SECTION 6. CONDITIONS TO CLOSING
     6.1 Conditions Precedent to each Party’s Obligation to Close. The
respective obligations of Buyer and Seller to effect the purchase and sale of
the Membership Interests shall be subject to the satisfaction, at or prior to
Closing, of each of the following conditions (any of which may be waived, in
whole or in part, in writing signed by Buyer and Seller):
     (a) The Parties shall have received all of the approvals, consents and
releases set forth in Schedule 6.1(a) and all conditions to the effectiveness of
such approvals, consents and releases as prescribed therein shall have been
satisfied.

9



--------------------------------------------------------------------------------



 



     (b) No statute, rule, regulation, executive order, decree or injunction
shall have been formally proposed, enacted, entered, promulgated or enforced by
any Governmental Authority that prohibits the consummation of, or that will have
a material adverse effect on the ability of a Party to consummate, the
transactions contemplated by this Agreement. No approval of the transactions
contemplated under this Agreement which is required to be obtained from any
Governmental Authority shall contain any modification or mitigation requirements
which, in the reasonable discretion of the Party affected by such approval,
could have a Material Adverse Affect.
     (c) There shall not be any suit, action, investigation, inquiry or other
proceeding instituted, pending or threatened by any Governmental Authority or
other Person that seeks to enjoin or otherwise prevent consummation of, or that
otherwise involves any challenge to, or seeks damages or other relief in
connection with, the transactions contemplated by this Agreement.
     (d) The simultaneous closing of the transactions contemplated by the West
Coast Power Purchase Agreement.
     6.2 Conditions Precedent to Buyer’s Obligation to Close. Buyer’s obligation
to purchase the Membership Interests and to take the other actions required to
be taken by Buyer at the Closing is subject to the satisfaction, at or prior to
Closing, of each of the following conditions (any of which may be waived, in
whole or in part, in writing signed by Buyer):
     (a) The representations and warranties of the Seller and NRG set forth in
this Agreement will be, if qualified by materiality, true and correct in all
respects, and if not so qualified, shall be true and correct in all material
respects, as of the Closing Date as though made on and as of the Closing Date
(except to the extent such representations and warranties speak as of an earlier
date).
     (b) Each of the agreements and covenants of Seller and NRG to be performed
and complied with by Seller and NRG pursuant to this Agreement prior to or as of
the Closing Date will have been duly performed and complied with in all material
respects.
     (c) Buyer shall have received a certificate from an authorized officer of
Seller, in form and substance reasonably acceptable to Buyer, dated the Closing
Date as to the satisfaction by the Seller and NRG of the conditions set forth in
Sections 6.2(a) and 6.2(b).
     (d) Seller shall have delivered, or be standing ready to deliver, the
documents required to be delivered pursuant to Section 2.3.
     6.3 Conditions Precedent to Seller’s Obligation to Close. Seller’s
obligation to sell the Membership Interests and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to Closing, of each of the following conditions (any of which may be
waived, in whole or in part, in writing signed by Seller):
     (a) The representations and warranties of the Buyer and Dynegy set forth in
this Agreement will be, if qualified by materiality, true and correct in all
respects, and if

10



--------------------------------------------------------------------------------



 



not so qualified, shall be true and correct in all material respects, as of the
Closing Date as though made on and as of the Closing Date (except to the extent
such representations and warranties speak as of an earlier date).
     (b) Each of the agreements and covenants of Buyer and Dynegy to be
performed and complied with by Buyer and Dynegy pursuant to this Agreement prior
to or as of the Closing Date will have been duly performed and complied with in
all material respects.
     (c) Seller shall have received a certificate from an authorized officer of
Buyer, in form and substance reasonably acceptable to Seller, dated the Closing
Date as to the satisfaction by the Buyer and Dynegy of the conditions set forth
in Sections 6.3(a) and 6.3(b).
     (d) Buyer shall have delivered, or be standing ready to deliver, the
documents required to be delivered pursuant to Section 2.4.
SECTION 7. TERMINATION
     7.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:
     (a) by mutual consent of Buyer and Seller;
     (b) by Buyer (i) if any of the conditions in Section 6.1 or Section 6.2
shall have become incapable of fulfillment by May 1, 2006 (the “First Outside
Date”) and shall not have been waived in writing by the Buyer, or (ii) at any
time after the First Outside Date;
     (c) by Seller if any of the conditions in Section 6.1, other than Section
6.1(d), or Section 6.3 shall have become incapable of fulfillment by the First
Outside Date and shall not have been waived in writing by Seller or, in the case
of the condition contained in Section 6.1(d), shall not have been fulfilled or
otherwise waived in writing by Seller by September 30, 2006 (the “Second Outside
Date”);
     (d) by Seller at any time after the Second Outside Date;
     (e) by Buyer or Seller if any Governmental Authority of competent
jurisdiction shall have issued an order, decree or injunction or taken any other
action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree or injunction or other
action shall have been final and non-appealable;
     provided, however, that (i) the right to terminate this Agreement pursuant
to Section 7.1(b) or Section 7.1(c) shall not be available to a Party if such
Party, at such time, is in material breach of any representation, warranty,
covenant or agreement set forth in this Agreement, and (ii) the right to
terminate this Agreement pursuant to Section 7.1(d) shall not be available to a
Party if such Party, at such time, is in breach of any representation, warranty,
covenant or

11



--------------------------------------------------------------------------------



 



agreement set forth in this Agreement and such breach is the primary cause for
the failure to close by the Outside Date.
     7.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 7.1, written notice thereof shall be given by a Party so
terminating to the other Party and, except as provided in this Section 7.2, this
Agreement shall forthwith terminate and shall become null and void and of no
further effect, and the transactions contemplated by this Agreement shall be
abandoned without further action by Buyer or Seller. If this Agreement is
terminated under Section 7.1 of this Agreement:
     (a) Each Party shall redeliver all documents, work papers and other
materials of the other Party relating to the transactions contemplated by this
Agreement, whether obtained before or after the execution of this Agreement, to
the Party furnishing the same;
     (b) All filings, applications and other submissions made pursuant hereto
shall, to the extent practicable, be withdrawn from the agency or other Person
to which made;
     (c) There shall be no liability or obligation under this Agreement on the
part of Buyer or Seller or any of their respective Affiliates, directors,
officers, managers, employees, agents or representatives, except (i) that Seller
or Buyer, as the case may be, may have liability to the other Party if the basis
of termination is a willful, material breach by Buyer or Seller, as the case may
be, of one or more of the provisions of this Agreement, and (ii) the obligations
provided in this Section 7.2 and Section 9 shall survive any such termination.
SECTION 8. INDEMNIFICATION
     8.1 The Seller’s Indemnification Obligations. From and after the Closing,
the Seller and NRG agree, jointly and severally, to indemnify, defend and hold
harmless the Buyer, Dynegy and their respective officers, directors, members,
managers, stockholders, Affiliates, employees, successors and assigns (the
collectively, the “Buyer Indemnified Parties”) from and against and reimburse
each of the Buyer Indemnified Parties with respect to any and all damages,
liabilities, penalties, fines, losses, costs and expenses (including, without
limitation, reasonable legal fees and expenses, including such fees and expenses
in any arbitration, mediation, litigation and on any appeal) (collectively
referred to as “Losses”) suffered or incurred by and all claims, actions, suits,
or demands made against any Buyer Indemnified Party arising out of or relating
to:
     (a) any breach of any representation or warranty of the Seller or NRG
contained in this Agreement (including any of the related Disclosure Schedules
thereto), any certificate delivered by or on behalf of the Seller at the Closing
or any Ancillary Agreement; and
     (b) any failure to perform any covenant of the Seller or Dynegy contained
in this Agreement or any Ancillary Agreement.

12



--------------------------------------------------------------------------------



 



     8.2 The Buyer’s Indemnification Obligations. From and after the Closing,
Buyer and Dynegy agree, jointly and severally, to indemnify, defend and hold
harmless the Seller, NRG and their respective officers, directors, members,
managers, stockholders, Affiliates, employees, successors and assigns
(collectively, the “Seller Indemnified Parties”) from and against and reimburse
each of the Seller Indemnified Parties with respect to any and all Losses
suffered or incurred by, and all claims, actions, suits or demands made against
a Seller Indemnified Party arising out of or relating to:
     (a) any breach of any representation or warranty of the Buyer contained in
this Agreement (including any of the related Disclosure Schedules thereto), in
any certificate delivered by or on behalf of the Buyer or Dynegy at the Closing
and any Ancillary Agreement; and
     (b) any failure to perform any covenants of the Buyer or Dynegy contained
in this Agreement or any Ancillary Agreement.
     8.3 Environmental Indemnification. Without limiting the generality of the
obligations of Buyer set forth in Section 8.2 above, Buyer and Dynegy agree,
jointly and severally, to release, indemnify, defend and hold harmless the
Seller Indemnified Parties from and against, and agree not to sue or join the
Seller Indemnified Parties in any lawsuit or proceeding for, any and all claims,
actions, suits, demands, liabilities (including, without limitation, strict
liability arising under Environmental Laws), obligations, damages, judgments,
awards, penalties, settlements, fines, losses, costs, and expenses (including,
without limitation, reasonable legal fees), of any kind or nature, directly or
indirectly resulting from, relating to or arising out of the following and
attributable to or arising from any event, condition, circumstance, activity,
practice, incident, action or plan existing, commencing, or occurring at any
time, whether prior to or after the closing, relating in any way to RRP or Termo
Alpha or any of their respective assets or Business Facilities (including
without limitation the ownership, operation or use of any of the Business
Facilities):
     (a) Any actual or threatened violation of, liability under, non-compliance
with, or environmental response obligation arising pursuant to, any
Environmental Laws;
     (b) Any liability, including, without limitation, strict liability,
associated with the treatment, storage, disposal, or transportation for
treatment, storage, or disposal, of Materials of Environmental Concern generated
at any time by RRP, Termo Alpha or the Facility or for which RRP or Termo Alpha
arranged at any time for treatment, storage or disposal; and
     (c) The presence at any time of any Materials of Environmental Concern
exceeding naturally-occurring concentrations on, in, under or affecting all or
any portion of any of the Business Facilities of RRP or Termo Alpha or the
Facility and any release or threatened release at any time with respect to
Materials of Environmental Concern.
     The obligations of the Buyer and Dynegy hereunder are not contingent upon
the assertion of a claim, directive, action or proceeding by a Governmental
Authority or third party. Buyer

13



--------------------------------------------------------------------------------



 



and Dynegy shall be solely liable for all such environmental matters
notwithstanding any Seller Indemnified Party’s potential strict liability or
alleged negligence.
     8.4 Tax Liability. Notwithstanding anything contained herein to the
contrary, the Buyer shall be under no duty or obligation to indemnify the Seller
for any income tax liability due to the assignment, sale or transfer of the
Membership Interests.
     8.5 Survival Periods. The representations and warranties set forth in
Section 3 and Section 4 shall survive the Closing for a period of two years;
provided, however, that the representations and warranties set forth in
Section 3.1 (Ownership of Membership Interests), Section 3.2 (Authority of
Seller) and Section 4.2 (Authority of Buyer) shall survive the Closing
indefinitely. All other covenants and agreements of the Parties set forth in
this Agreement shall survive the Closing indefinitely.
     8.6 Limitations on Liability.
     (a) In no event shall Seller or NRG (determined on a combined basis) have
any liability or obligation with respect to claims pursuant to Section 8.1 for
any amounts in excess of the aggregate Purchase Price.
     (b) In no event shall Buyer or Dynegy (determined on a combined basis) have
any liability or obligation with respect to claims pursuant to Section 8.2 or
Section 8.3 for any amounts in excess of the aggregate Purchase Price.
     (c) No indemnifying Party (“Indemnitor”) shall have any obligation to
indemnify a Party for special, punitive, indirect or consequential damages, lost
profits or similar items, except with respect to matters involving actions,
claims or other proceedings brought or asserted by third parties and then only
to the extent that an indemnified party (“Indemnified Party”) is required to pay
any such damages, lost profits or similar items to such third parties. Nothing
in this Agreement is intended to require the payment by the Indemnitor of
duplicative, in whole or in part, indemnity payments to an Indemnified Party.
     (d) The amount of any Losses for which indemnification is provided by an
Indemnitor under Section 8.1 or Section 8.2 shall be net of (1) any amounts
recovered by the Indemnified Party with respect to such Losses pursuant to any
indemnification by or indemnification agreement with any third party in excess
of any associated cost to the Indemnified Party in obtaining such
indemnification; (2) any insurance proceeds or other reimbursement received as
an offset against such Losses (and no right of subrogation shall accrue
hereunder to any insurer or third-party indemnitor); and (3) an amount equal to
the net cash tax benefit actually received attributable to such Losses. If the
amount to be netted is determined after payment by the Indemnitor of any amount,
the Indemnified Party shall repay to the Indemnitor, promptly after such
determination, any amount that the Indemnitor would not have had to pay pursuant
to this Section 8.6 had such determination been made at the time of payment.
     (e) All indemnification payments made in accordance with this Section 8
will be treated as an adjustment to the Purchase Price, except to the extent
that the Laws of a

14



--------------------------------------------------------------------------------



 



particular jurisdiction provide otherwise, in which case such payments shall be
made in an amount sufficient to indemnify the relevant Party on an after-Tax
basis (determined by reference to actual out-of-pocket Tax liability incurred by
the relevant Party).
     (f) Any claim for indemnification with respect to any of such matters
identified in Section 8.5 above which is not asserted by notice given as herein
provided within such specified period of survival may not be pursued and is
hereby irrevocably waived after such time.
     (g) No Party shall be required to pay or be liable for any Losses with
respect to an individual claim (which individual claim shall include claims
arising out of the same or substantially related circumstances) under
Section 8.1 or Section 8.2 unless and until the Losses for such claim exceed One
Hundred Fifty Thousand Dollars ($150,000) (the “De Minimis Amount”).
     (h) Except claims made pursuant to the Litigation Agreement for which there
shall be no Deductible, no Party shall be required to pay or be liable with
respect to any claim for indemnification under Section 8.1 or Section 8.2 unless
and until the aggregate amount of Losses to Buyer’s Indemnified Persons based
upon, attributable to or resulting from these indemnities of Sellers exceed, in
the aggregate, Six Hundred Fifty Thousand Dollars ($650,000) (the “Deductible”),
disregarding any individual claim (which individual claim shall include claims
arising out of the same or substantially related circumstances) that does not
exceed the De Minimis Amount applicable pursuant to Section 8.6(g) and then only
to the extent that such Losses exceed the Deductible.
     8.7 Procedure for Indemnification Claims.
     (a) Third Party Claims.
     (i) Each Party shall, with reasonable promptness after obtaining knowledge
thereof, provide the other Party or parties against whom a claim for
indemnification is to be made under this Section 8 with written notice of all
third party actions, suits, proceedings, claims, demands or assessments that may
be subject to the indemnification provisions of this Section 8, (collectively,
“Third Party Claims”), which notice shall include a statement of the basis of
the claim for indemnification, including a summary of the facts or circumstances
that form the basis for the claim, a good faith estimate of the amount of Losses
claimed by the third party and copies of any pleadings or demands from the third
party. Notwithstanding the foregoing, provided that such notice is in any event
given within the survival periods stated in Section 8.5, the failure to provide
such notice reasonably promptly shall not release the Indemnitor from any of its
obligations under this Section 8, except to the extent that the Indemnitor is
materially prejudiced by such failure, and shall not relieve the Indemnitor from
any other obligation or liability that it may have to the Indemnified Party
otherwise than under this Section 8.

15



--------------------------------------------------------------------------------



 



     (ii) A potential Indemnitor shall have 30 days after its receipt of the
claim notice to notify the potential Indemnified Party in writing whether or not
the potential Indemnitor agrees that the claim is subject to this Section 8 and,
if so, whether the Indemnitor elects to undertake, conduct and control, through
counsel of its choosing (subject to the consent of the Indemnified Party, such
consent not to be withheld unreasonably) and at its sole risk and expense, the
settlement or defense of the Third Party Claim; provided, however, that if legal
counsel to the Indemnified Party determines, in writing provided to Indemnitor,
that there exists or is reasonably likely to exist a conflict of interest which
makes it inappropriate for the same counsel to represent both the Indemnified
Party and the Indemnitor, then the Indemnified Party shall be entitled to retain
its own counsel (such counsel subject to the reasonable approval of the
Indemnitor), with the reasonable costs and expenses of such counsel to be paid
by the Indemnitor.
     (iii) If within 30 days after its receipt of the claim notice the
Indemnitor notifies the Indemnified Party that it elects to undertake the
settlement or defense of the Third Party Claim, the Indemnified Party shall
cooperate reasonably with the Indemnitor in connection therewith including,
without limitation, by making available to the Indemnitor all relevant
information and the testimony of employees material to the defense of the Third
Party Claim. The Indemnitor shall reimburse the Indemnified Party for reasonable
out-of-pocket costs incurred in connection with such cooperation. The
Indemnified Party shall be entitled to approve any proposed settlement that
would impose any obligation or duty on the Indemnified Party or include a
finding or admission of any violation of applicable law on the part of the
Indemnified Party, which approval shall not be unreasonably withheld. So long as
the Indemnitor is diligently and in good faith contesting the Third Party Claim
(1) the Indemnified Party shall be entitled to participate in all aspects of,
but not conduct or control, the settlement or defense of the Third Party Claim
through counsel and advisors chosen by the Indemnified Party, at its expense,
and (2) the Indemnified Party shall not pay or settle the Third Party Claim.
Notwithstanding the foregoing, the Indemnified Party shall have the right to pay
or settle any Third Party Claim at any time without the consent of the
Indemnitor, provided that the terms and conditions of such settlement involve
solely the payment of money damages and the Indemnified Party waives any right
to indemnification therefor by the Indemnitor.
     (iv) If the potential Indemnitor does not provide the notice described in
Section 8.7(a)(ii) within the 30-day period required thereby or if the potential
Indemnitor fails to either contest or undertake settlement negotiations in
connection with the Third Party Claim, the Indemnified Party shall thereafter
have the right to contest, settle or reach a compromise with respect to the
Third Party Claim at its exclusive discretion, at the risk and expense of the
Indemnitor, and the Indemnitor will thereby waive any claim, defense or argument
that the Indemnified Party’s settlement or defense of such Third Party Claim is
in any respect inadequate or unreasonable. Notwithstanding the foregoing, if the
potential Indemnitor fails to provide the notice described in Section 8.7(a)(ii)
within the 30-day period required thereby, the potential Indemnified Party shall

16



--------------------------------------------------------------------------------



 



provide one fax notice of such Third Party Claim to the chief legal officer of
the potential Indemnitor. If the Potential Indemnitor still does not provide the
required notice within three days after receipt of such fax notice, the
potential Indemnitor shall not be deemed by such failure to have accepted
liability for the Third Party Claim except to the extent that the Indemnified
Party is materially prejudiced by the failure to provide notice within the
30-day period.
     (b) Non Third Party Claims.
     (i) Each Party shall deliver to the other Party or parties against whom a
claim for indemnification is to be made under this Section 8 written notice of
any claims for indemnification under this Section 8, other than Third Party
Claims, which notice shall include a statement of the basis of the claim for
indemnification, including a summary of the facts or circumstances that form the
basis for the claim, and a good faith estimate of the actual or future potential
amount of Losses.
     (ii) A potential Indemnitor shall have 30 days after its receipt of the
claim notice to notify the potential Indemnified Party in writing whether or not
the potential Indemnitor agrees that the claim is subject to this Section 8 (a
“Response Notice”). If the potential Indemnitor does not provide a Response
Notice to the Indemnified Party within the required 30-day period, the
Indemnitor shall be deemed to accept liability for all Losses described in the
claim notice. Notwithstanding the foregoing, if the potential Indemnitor fails
to provide a Response Notice within such 30-day time period the potential
Indemnified Party shall provide one fax notice of such claim to an officer of
the potential Indemnitor. If the potential Indemnitor does provide a Response
Notice within three days after receipt of such fax notice, the potential
Indemnitor shall not be deemed by such failure to have accepted liability for
the claim except to the extent that the Indemnified Party is materially
prejudiced by the failure to provide such notice within the 30-day period.
     (c) Exclusive Remedy. A Party’s right to indemnification provided in this
Section 8 is the sole and exclusive remedy of that Party from and after the
Closing with respect to any Losses arising out of or relating to the
negotiation, execution, delivery, performance or non-performance of this
Agreement or the transactions contemplated hereby; provided, however, that
nothing in this Section 8.8 shall restrict or prohibit any Party from bringing
any action (i) for injunctive relief or specific performance to the extent
legally available or (ii) in the event of fraud by a Party. Each Party waives
any provision of applicable Law to the extent it would initiate, limit or
restrict the agreement in this Section 8.8.
SECTION 9. MISCELLANEOUS
     9.1 Costs and Expenses. Unless otherwise expressly provided in this
Agreement, each Party shall pay be responsible for and pay its own costs and
expenses associated with the performance of, and compliance with, all agreements
and conditions contained herein on its part

17



--------------------------------------------------------------------------------



 



to be performed or complied with, including, without limitation, fees, expenses
and disbursements of its attorneys, accountants and experts.
     9.2 Entire Agreement; Amendment; Waiver. This Agreement and all documents
specifically referenced herein, attached hereto or executed and delivered
concurrently herewith constitute the entire agreement between the Parties
pertaining to the subject matter hereof and supersede all prior agreements,
correspondence, memoranda, representations and understandings of the Parties.
This Agreement may not be supplemented, modified or amended except by a written
instrument executed by the Seller and the Buyer. Except as may be otherwise
provided in this Agreement, no waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver, and no
waiver shall be binding on any Party unless evidenced by an instrument in
writing executed by the Party against whom the waiver is sought to be enforced.
     9.3 Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.
     9.4 Counterparts. This Agreement may be executed in counterparts, any one
of which may be by facsimile followed thereafter by the originally executed
document forwarded promptly thereafter to the other Party, each of which shall
be deemed an original, and all of which together shall constitute one and the
same instrument.
     9.5 Confidentiality. The Parties hereby shall treat this Agreement as
confidential information, and, unless required to do so by applicable law,
applicable rules of stock exchanges, or generally accepted accounting
principles, neither the Seller nor the Buyer shall disclose any information
relative to the terms hereof to any third party without the prior consent of the
other, such consent not to be unreasonably withheld or delayed.
     9.6 Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein shall be validly given, made or served,
if in writing and delivered personally or by confirmed facsimile transmission or
sent by United States first class mail, registered or certified, postage
prepaid, or by overnight courier addressed as follows:

     
If to the Seller:
  NRG Energy, Inc.
 
  211 Carnegie Center
 
  Princeton, NJ 08540
 
  Attn: General Counsel
 
  Fax: 609-524-4589
 
   
Copy to:
  NRG Energy, Inc.
 
  4600 Carlsbad Boulevard
 
  Carlsbad, CA 92008
 
  Attn: David Lloyd, Senior Attorney
 
  Fax: 760-268-4017

18



--------------------------------------------------------------------------------



 



     
If to the Buyer:
  Dynegy Inc.
 
  1000 Louisiana Street, Suite 5800
 
  Houston, TX 77002
 
  Attn: Lynn Lednicky, Executive Vice President
 
  Fax: 713-767-5181
 
   
Copy to:
  Dynegy Inc.
 
  1000 Louisiana Street, Suite 5800
 
  Houston, TX 77002
 
  Attn: J. Kevin Blodgett, General Counsel and
 
     Executive Vice President
 
  Fax: 713-356-2185

or to such other address as either Party may from time to time designate to the
other by notice. Notice given as set out above shall be deemed delivered upon
personal receipt, confirmed facsimile transmission, if by mail three (3) days
after the date same is postmarked or upon delivery by overnight courier.
     9.7 Successors and Assigns. Subject to the provisions of Section 9.10, this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the Parties hereto, their respective successors and assigns.
     9.8 Governing Law. This Agreement shall be governed, construed and enforced
in accordance with the internal laws of the State of New York without regard to
its conflict of laws principles.
     9.9 Agreement Construction; Waiver. Each Party hereto has been represented
by counsel in the negotiation of this Agreement, and the rule that documents
shall be construed against the drafter shall not apply. The Parties agree that
the execution by them of this Agreement shall constitute a waiver of any
consent, approval, notice, right of first refusal or right of first offer or any
other right under the LLC Agreement of RRP or Termo Alpha which conflicts with
or would be triggered by the execution, delivery or performance of this
Agreement.
     9.10 Assignment. No Party may assign this Agreement or any of its rights,
interest or obligations hereunder without the prior written approval of the
other Party; provided, however, that the Buyer may assign all of its rights,
interests, obligations and remedies hereunder to one or more of its Affiliates
with the Seller’s consent, which shall not be unreasonably withheld.
     9.11 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

19



--------------------------------------------------------------------------------



 



     9.12 Electronic Signatures.
     (a) Notwithstanding the Electronic Signatures in Global and National
Commerce Act (15 U.S.C. Sec. 7001 et seq.), the Uniform Electronic Transactions
Act, or any other Law relating to or enabling the creation, execution, delivery,
or recordation of any contract or signature by electronic means, and
notwithstanding any course of conduct engaged in by the Parties, no Party shall
be deemed to have executed this Agreement or any Ancillary Agreement (including
any amendment or other change thereto) unless and until such Party shall have
executed this Agreement or such Ancillary Agreement or other document on paper
by a handwritten original signature or any other symbol executed or adopted by a
Party with current intention to authenticate this Agreement or such Ancillary
Agreement or such other document contemplated.
     (b) Delivery of a copy of this Agreement or any Ancillary Agreement or such
other document bearing an original signature by facsimile transmission (whether
directly from one facsimile device to another by means of a dial-up connection
or whether mediated by the worldwide web), by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by
combination of such means, shall have the same effect as physical delivery of
the paper document bearing the original signature. “Originally signed” or
“original signature” means or refers to a signature that has not been
mechanically or electronically reproduced.
[Signature page follows]

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Buyer, Seller, NRG and Dynegy have caused this
Agreement to be duly executed on their respective behalf as of the date and year
first written above.

                  SELLER:
 
                NRG ROCKY ROAD LLC
 
           
 
  By:   /s/ David Lloyd             Printed Name:   David Lloyd
 
           
 
  Title:   Secretary        
 
                NRG:
 
                NRG ENERGY, INC.
 
           
 
  By:   /s/ Robert C. Flexon             Printed Name:   Robert C. Flexon
 
           
 
  Title:   Chief Financial Officer        
 
                BUYER:
 
                TERMO SANTANDER HOLDING, L.L.C.
 
           
 
  By:   /s/ Carolyn J. Stone             Printed Name:   Carolyn J. Stone
 
           
 
  Title:   Senior Vice President and Controller        
 
                DYNEGY:
 
                DYNEGY INC.
 
           
 
  By:   /s/ Lynn A. Lednicky             Printed Name:   Lynn A. Lednicky
 
           
 
  Title:   Executive Vice President        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTAIN DEFINITIONS
“Affiliate” means with respect to any specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Person specified. For purposes of this
definition, “control” (including the correlative terms “controlling,”
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting equity interest,
by contract or otherwise. Notwithstanding anything in the Agreement to the
contrary, RRP and Termo Alpha shall not be deemed Affiliates of Seller or NRG
for purposes of this Agreement.
“Agreement” shall have the meaning set forth in the introductory paragraph to
this agreement.
“Ancillary Agreement” means the Assignment of Membership Interests and Mutual
Release and Waiver of Claims.
“Business Facility” means any property (whether real or personal) and all
appurtenant rights which RRP or Termo Alpha currently leases, operates, owns, or
manages in any manner or which RRP, Termo Alpha or any of their Affiliates or
predecessors formerly leased, operated, owned or managed in any manner,
including without limitation the Facility.
“Buyer” shall have the meaning set forth in the introductory paragraph to this
agreement.
“Buyer Indemnified Parties” shall have the meaning set forth in Section 8.1.
“Closing” shall have the meaning set forth in Section 2.1.
“Contract” means any contact, lease, sublease, license, indenture, instrument,
agreement, guarantee, commitment or other legally binding arrangement.
“Deductible” shall have the meaning set forth in Section 8.6(h).
“De Minimis Amount” shall have the meaning set forth in Section 8.6(g).
“Dynegy” shall have the meaning set forth in the introductory paragraph to this
agreement.
“Encumbrances” means liens, claims, charges, limitations, encumbrances,
agreements and restrictions of any kind or nature.
“Environmental Laws” means any and all treaties, statutes, laws, rules,
regulations, ordinances, common law, orders, consent agreements, orders on
consent, or guidance documents now or hereafter in effect of any applicable
international, federal, state or local executive, legislative, judicial,
regulatory, or administrative agency, board, tribunal, or authority or any
associated

 



--------------------------------------------------------------------------------



 



judicial or administrative decision that relate in any manner to health, the
environment, pollution, the emission, discharge, release, treatment, storage,
disposal, management, or response to Materials of Environmental Concern, a
community’s right to know, or worker protection.
“FERC” means the Federal Energy Regulatory Commission.
“Facility” shall have the meaning set forth in the Recitals.
“Final Allocation” shall have the meaning set forth in Section 2.5(b).
“First Outside Date” shall have the meaning set forth in Section 7.1(b).
“Governmental Authority” means any foreign, federal, state or local government,
court, arbitrator, agency or commission or other governmental or regulatory body
or authority.
“Indemnified Party” shall have the meaning set forth in Section 8.6(c).
“Indemnitor” shall have the meaning set forth in Section 8.6(c).
“Knowledge” means the actual knowledge of such fact or other matter (without
investigation) of Alan Stewart or Jonathan Baylor.
“Law” or “Laws” means any federal, state or local (including common law),
statute, code, ordinance, rule or regulation.
“Losses” shall have the meaning set forth in Section 8.1(a).
“Material Adverse Effect” means a material adverse effect on the business,
assets, financial condition, results of operations of RRP and Termo Alpha, taken
as a whole, except for any such effect resulting from or arising out of
(a) changes in economic conditions generally or the industry in which the RRP
and/or Termo Alpha operates, (b) changes in international, national, regional,
state or local wholesale or retail markets for electric power or fuel or related
products including those due to actions by competitors, (c) changes in general
regulatory or political conditions (other than items addressed in clauses
(d) and (h)), (d) changes of laws governing national, regional, state or local
electric transmission or distribution systems, (e) strikes, work stoppages or
other labor disturbances, (f) increases in costs of commodities or supplies,
including fuel, (g) effects of weather or meteorological events, (h) any change
of laws (other than changes of laws governing electric transmission or
distribution systems), and (i) any actions to be taken pursuant to or in
accordance with this Agreement.
“Materials of Environmental Concern” means: (i) substances, materials, or wastes
that are or become classified or regulated under any applicable Environmental
Law; (ii) those substances, materials, or wastes included within statutory
and/or regulatory definitions or listings of “hazardous substance,” “special
waste” “hazardous waste,” extremely hazardous substance,” “solid waste” “medical
waste,” “regulated substance,” “hazardous materials,” “toxic substances,” or
“air contaminant” under any Environmental Law; and/or (iii) any substance,
material, or waste

2



--------------------------------------------------------------------------------



 



which is or contains: (A) petroleum, oil or any fraction thereof,
(B) explosives, or (C) radioactive materials (including naturally occurring
radioactive materials).
“Membership Interests” shall have the meaning set forth in the Recitals.
“NRG” shall have the meaning set forth in the introductory paragraph to this
agreement.
“Originally Signed” or “Original Signature” shall have the meaning set forth in
Section 9.12(b).
“Party” or “Parties” shall have the meaning set forth in the introductory
paragraph to this agreement.
“Permit” means any permit, franchise, consent, approval, license, certificate,
privilege or similar authorization.
“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, or other entity or Governmental Authority.
“Purchase Price” shall have the meaning set forth in Section 2.2.
“RRP” shall have the meaning set forth in the Recitals.
“Second Outside Date” shall have the meaning set forth in Section 7.1(c).
“Seller” shall have the meaning set forth in the introductory paragraph to this
agreement.
“Seller Indemnified Parties” shall have the meaning set forth in Section 8.2.
“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts
and charges of any kind imposed by a Governmental Authority (including, without
limitation, federal, state, local, and foreign income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental, customs duties, capital stock, franchise, profits,
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other Tax), whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any
interest, penalty or addition thereto, whether or not disputed and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.
“Tax Returns” means any report, return, including any pro forma state tax
returns prepared consistently with past practices of RRP and Termo Alpha,
election, document, estimated tax filing, declaration, or other filing provided
to any Governmental Authority including any amendments thereto.
“Termo Alpha” shall have the meaning set forth in the Recitals.
“Third Party Claims” shall have the meaning set forth in Section 8.7(a)(i).

3



--------------------------------------------------------------------------------



 



“West Coast Power Purchase Agreement” means that certain Purchase Agreement
dated of even date herewith by and among NRG West Coast, LLC (“NRG West Coast”),
NRG Energy, Inc., DPC II, Inc. (“DPC”) and Dynegy Inc. regarding the acquisition
by NRG West Coast of all of DPC’s membership interest in WCP (Generation)
Holdings, LLC.

4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ASSIGNMENT OF MEMBERSHIP INTEREST
     THIS ASSIGNMENT OF MEMBERSHIP INTEREST (“Assignment”) effective as of
                    , 2006 (“Effective Date”), is between NRG Rocky Road LLC, a
Delaware limited liability company (“Assignor”), and Termo Santander Holding,
LLC, a Delaware limited liability company (“Assignee”).
W I T N E S S E T H:
     WHEREAS, the Assignor and Assignee each own 50% of the issued and
outstanding Membership Interests of Rocky Road Power, LLC, a Delaware limited
liability company (“RRP”), and Termo Santander (Alpha) Holding, LLC, a Delaware
limited liability company (“Termo Alpha”);
     WHEREAS, pursuant to that certain Purchase Agreement dated as of December
          , 2005 (the “Purchase Agreement”), by and among NRG Energy, Inc., a
Delaware corporation, Assignor, Assignee, and Dynegy Inc., an Illinois
corporation, the Assignor has agreed to sell, transfer and assign, and the Buyer
has agreed to purchase, all of Assignor’s membership interests in RRP and Termo
Alpha (such membership interests shall be referred to herein collectively as the
“Membership Interests”); and
     WHEREAS, in order to effectuate the sale, transfer and assignment of the
Membership Interests to the Assignee, the Assignor is executing and delivering
this Assignment.
     NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby acts
and agrees as follows:
     1. Conveyance of Interest. Assignor hereby CONVEYS, TRANSFERS, ASSIGNS AND
DELIVERS unto Assignee and its successors and assigns all of Assignor’s right,
title and interest in and to the Membership Interests, free and clear of all
Encumbrances (as defined in the Purchase Agreement), upon and subject to the
terms, conditions and provisions of the Purchase Agreement.
     2. Further Documents. Assignor covenants and agrees with Assignee that
Assignor, its successors and assigns shall execute, acknowledge and deliver such
other instruments of conveyance and transfer and take such other action as may
reasonably be required to more effectively convey, transfer, assign and deliver
to and vest in Assignee, or its successors and assigns, and to put Assignee, or
its successors and assigns, in possession of the Membership Interests conveyed,
transferred, assigned and delivered hereunder.
     3. Counterparts. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one agreement.

 



--------------------------------------------------------------------------------



 



     4. Governing Law. The validity of this Assignment shall be governed by,
construed and enforced in accordance with the laws of the State of New York
without regard to its conflicts of laws principles.
     5.  Successors and Assigns. This Assignment shall bind the Assignor and its
successors and assigns and inure to the benefit of the Assignee and its
successors and assigns.
     6. Purchase Agreement. This Assignment is subject and subordinate to all of
the terms and provisions of the Purchase Agreement, and in the event of any
conflict between any term or provision hereof and any term or provision of the
Purchase Agreement, the latter shall control.
     EXECUTED effective as of the date first above written.

                  “ASSIGNOR”
 
                NRG ROCKY ROAD LLC, a Delaware limited liability
company
 
           
 
  By:                     Printed Name:    
 
           
 
  Title:                
 
                “ASSIGNEE”
 
                TERMO SANTANDER HOLDING, LLC, a Delaware limited
liability company
 
           
 
  By:                     Printed Name:    
 
           
 
  Title:                

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF MUTUAL RELEASE AND WAIVER AGREEMENT
     This Mutual Release and Waiver Agreement (this “Release”) is executed and
delivered as of the Effective Date (defined below) by and between Dynegy Inc.,
an Illinois corporation (“Dynegy”), Termo Santander Holding, L.L.C., a Delaware
limited liability company (“Buyer”), Rocky Road Power, LLC, a Delaware limited
liability company (“RRP”) and Termo Santander (Alpha) Holding, LLC, a Delaware
limited liability company (“Termo Alpha”), on the one hand, and NRG Energy,
Inc., a Delaware corporation (“NRG”) and NRG Rocky Road LLC, a Delaware limited
liability company (“Seller”), on the other hand. Dynegy, DPC, DHI, Buyer, RRP
and Termo Alpha are referred to herein as the “Dynegy Parties”. NRG and Seller
are referred to herein as the “NRG Parties”. Dynegy, Buyer, RRP, Termo Alpha,
NRG and Seller are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.
     WHEREAS, pursuant to that certain Purchase Agreement dated December___,
2005, by and between Buyer and Dynegy, on the one hand, and Seller and NRG, on
the other hand, (the “Purchase Agreement”), Buyer agreed to purchase all of
Seller’s membership interest in RRP and Termo Alpha; and
     WHEREAS, in connection with the Closing under the Purchase Agreement, the
Parties hereto hereby desire to release each other from and waive certain claims
as more particularly described herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:
     1. Defined Terms. All capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Purchase Agreement. “Effective Date”
means the date of Closing under the Purchase Agreement.
     2. Release and Waiver of Claims by the Dynegy Parties.
     (a) Subject to the last sentence of this Section 2(a), the NRG Parties
effective upon the Effective Date unconditionally and irrevocably release, waive
and forever give up any and all Claims (as defined below) against the Dynegy
Parties and their respective principals, representatives and successors in
interest (collectively, the “RRP Released Parties”). This is a general release
that specifically extends to and encompasses all Claims of the NRG Parties,
including Claims of the NRG Parties of which the NRG Parties may not now be
aware. The NRG Parties represent and warrant that the NRG Parties have not
previously alienated or purported to grant anyone else any interest whatsoever
in any Claims of the NRG Parties and that the NRG Parties release of all Claims
of the NRG Parties pursuant to this Release does not require the consent of or
notice to any other party. Notwithstanding anything in this Release to the
contrary, nothing herein shall be deemed to release or waive any Claim by any of
the NRG Parties (i) to enforce the terms and conditions of this Release or any
of their rights under the Purchase Agreement, including, but not limited to,
rights of indemnification, or (ii) which

 



--------------------------------------------------------------------------------



 



arises out of any Claim by a third party or Governmental Authority against any
of the NRG Parties or against any of their respective Affiliates and/or, with
respect to any such Claim by a third party or Governmental Authority, gives rise
to a right of indemnification, recovery or contribution under applicable Law or
otherwise.
     (b) As used in Section 2 above and in Section 3 below, the term “Claims”
means all claims, causes of action, damages, demands, obligations, promises,
costs and expenses (including court costs and attorneys’ fees), rights and
remedies, at law or in equity, whether known or unknown, whether sounding in
contract, tort, strict liability or any other common law or statutory basis
which relate in any way to the Membership Interests, RRP, Termo Alpha or the
Facility.
     (c) The NRG Parties hereby acknowledge that there is a risk that,
subsequent to the execution of this Release, they may discover, incur or suffer
from claims which were unknown or unanticipated at the time this Release was
executed, including unknown or unanticipated claims which arise from, are based
upon or are related to the issues and matters addressed herein which, if known
on the date this Release was executed, may have materially affected their
decision to execute this Release. The NRG Parties acknowledge that they are
assuming the risk of such unanticipated claims and agree that this Release
applies thereto.
     3. Release and Waiver of Claims by the NRG Parties.
     (a) Subject to the last sentence of this Section 3(a), the Dynegy Parties
effective upon the Effective Date unconditionally and irrevocably release, waive
and forever give up any and all Claims (as defined above) of the Dynegy Parties
against the NRG Parties and their respective principals, representatives and
successors in interest (collectively, the “NRG Released Parties”). This is a
general release that specifically extends to and encompasses all Claims of the
Dynegy Parties, including Claims of the Dynegy Parties of which the Dynegy
Parties may not now be aware. The Dynegy Parties represent and warrant that the
Dynegy Parties have not previously alienated or purported to grant anyone else
any interest whatsoever in any Claims of the Dynegy Parties and that the Dynegy
Parties release of all Claims of the Dynegy Parties pursuant to this Release
does not require the consent of or notice to any other party. Notwithstanding
anything in this Release to the contrary, nothing herein shall be deemed to
release or waive any Claim by any of the Dynegy Parties (i) to enforce the terms
and conditions of this Release or any of their rights under the Purchase
Agreement, including, but not limited to, rights of indemnification, or (ii),
subject to Section 8.3 of the Purchase Agreement, which arises out of any Claim
by a third party or Governmental Authority against any of the Dynegy Parties or
against any of their respective Affiliates or, with respect to any such Claim of
a third party or Governmental Authority, gives rise to a right of
indemnification, recovery or contribution under applicable Law or otherwise.
     (b) The Dynegy Parties hereby acknowledge that there is a risk that,
subsequent to the execution of this Release, they may discover, incur or suffer
from claims which were unknown or unanticipated at the time this Release was
executed, including unknown or unanticipated claims which arise from, are based
upon or are related to the issues and matters addressed herein which, if known
on the date this

-2-



--------------------------------------------------------------------------------



 



Release was executed, may have materially affected their decision to execute
this Release. The Dynegy Parties acknowledge that they are assuming the risk of
such unanticipated claims and agree that this Release applies thereto.
     4. Counterparts; Governing Law; Venue. This Release may be executed and
delivered in any number of counterparts, each of which shall be deemed to be an
original, but all such counterparts together shall constitute one and the same
instrument, and it shall not be necessary in making proof of this Release to
produce or account for more than one such counterpart. This Release shall be
construed under and governed by the laws of the State of New York, without
regard to its conflict of laws principles. Each of the Parties submits to the
jurisdiction of New York, New York in any action or proceeding arising out of or
relating to this Release and agrees that all claims in respect of the action or
proceeding may be heard and determined in any such court. Each Party also agrees
not to bring any action or proceeding arising out of or relating to this Release
in any other court or tribunal. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any such action or proceeding so
brought. Each Party agrees to frame any complaint brought in any such action or
proceeding to support federal court jurisdiction if grounds for federal
jurisdiction exist, and further agrees that any of the other Parties may
required such Party to dismiss any state law case where a federal court would
have jurisdiction over the subject matter.
     5. Rules of Construction. In this Release, the word “include(s)” means
“include(s), without limitation,” and the word “including” means “including, but
not limited to.” When the context and construction so require, all words used in
the singular shall be deemed to have been used in the plural and vice versa. All
headings appearing in this Release are for convenience only and shall be
disregarded in construing this Release.
     6. Severability. If any term or provision of this Release is determined to
be invalid, illegal or unenforceable under applicable law, the remaining terms
and provisions of this Release shall remain in full force and effect to the
extent permitted by law. In the event of any such determination, the Parties
agree to negotiate in good faith to modify this Release to fulfill as closely as
possible the original intents and purposes hereof. To the extent permitted by
law, the Parties hereby waive to the same extent any provision of law that
renders any provision hereof prohibited or unenforceable in any respect.
     7. Integration; Modifications. This Release (a) integrates all the terms
and conditions mentioned in or incidental to this Release, and (b) supersedes
all prior negotiations and all prior oral or written representations,
understandings, promises, commitments, and agreements between the Parties or any
of their affiliates, except the Purchase Agreement and the Ancillary Agreements,
with respect to its subject matter. The Parties agree, each on behalf of itself
and its Affiliates, that no representation, understanding, promise, commitment
or agreement relating to the subject matter of this Release shall be enforceable
against any Party or its Affiliates unless it is contained in this Release. No
term of this Release may be amended, waived, or otherwise modified except in a
writing signed by all Parties.
     8. No Waiver. Failure to insist on compliance with any term or provision
contained in this Release shall not be deemed a waiver of that term or
provision, nor shall any waiver or relinquishment of any right or power
contained in this Release at any one time or more times be deemed a waiver or
relinquishment of any right or power at any other time or times.

-3-



--------------------------------------------------------------------------------



 



     9. Further Actions. Each of the Parties agrees to take any and all actions
reasonably necessary in order to effectuate the intent, and to carry out the
provisions, of this Release.
[Signature Pages Follow]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Release as of the
Effective Date.

                  Dynegy:
 
                    Dynegy Inc.
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                Buyer:
 
                    Termo Santander Holding, L.L.C.
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                Termo Alpha:
 
                    Termo Santander (Alpha) Holdings LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                RRP:
 
                    Rocky Road Power, LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                NRG:
 
                    NRG Energy, Inc.
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

-5-



--------------------------------------------------------------------------------



 



                  Seller:
 
                    NRG Rocky Road LLC
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

-6-